PER CURIAM.
The' Price Administrator, who was appellant’s predecessor as a party to this case, brought a civil action in the District Court praying for an injunction and for damages. Trial was had. On December 11, 1945, a memorandum opinion was filed by the District Court in which the Court stated, inter alia: “Damages denied. Petition for injunction granted.” Thereafter on January 3, 1946, a final decree was entered which, after reciting that the parties had agreed that the memorandum opinion should serve as findings of fact and conclusions'of law, enjoined appellee from selling garments above ceiling prices, but the decree contained no provision with respect to the claim for damages. On March 25, 1946, the Price Administrator appealed “from that portion of the judgment of this Court which denied the Administrator relief under Section 205(e) [i. e., damages] of. the Emergency Price Control Act of 1942 as amended, 50 U.S.C.A.Appendix, § 925(e), entered on the. 3rd day of January 1946, in favor of Jo Van Der Loo against Paul A. Porter’s predecessor as Administrator of the Office of Price Administration, Chester Bowles.” ’■
There has been no judgment entered upon the claim for damages. Cf. Rule •54, Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. This appeal consequently is premature and must be dismissed. The case will be remanded to the District Court for the entry of judgment on the claim for damages. St. Louis Amusement Company v. Paramount Film Distributing Corporation, 8 Cir., 156 F.2d 400; In re D’Arcy, 3 Cir., 142 F.2d 313.
Appeal dismissed.